Perkins, J.
Suit upon a note.
Answer:
1. The general denial.
2. "Want of consideration.
3. Fraud, generally, in its procurement.
4. Fraud, setting out the facts.
5. Same as the fourth.
The third paragraph of the answer was bad. A general answer of fraud is not good. Fraud is shown by facts, and under the code they must be stated. The fourth and fifth paragraphs were stricken out on motion, and, not being incorporated in a bill of exceptions, are not before us. Ind. Dig. p. 649, sec. 174; Copple v. Helm, 15 Ind. 147.
The cause was tried by the Court on the first three paragraphs, and a judgment given for the plaintiff. ¥e can not reverse on the evidence. Observe, a general answer of no consideration whatever is good. Ind. Dig. p. 660, see. 272. A general answer of failure of consideration is bad. Failure of consideration is shown by facts, and they must be s.et out. Ibid. sec. 273.
Per Curiam.
The judgment is affirmed, with -1 per cent, damages and costs.